Citation Nr: 1420526	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The appellant service must be verified to determine eligibility for the claimed benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Muskogee Education Center that terminated Post-9/11 GI Bill benefits that had been granted in error and denied further benefits.  In February 2012, a waiver of recovery of debts for books, housing, tuition and fees, in the amount of $2,372.28 was granted.  


REMAND

The appellant has alleged that he has the requisite service necessary for entitlement to the educational benefits.  However, neither he nor the service department has been able to obtain a service separation form, DD Form 214, and the Department of Defense concluded that he did not have any qualifying Title 10 service.  In conjunction with his substantive appeal, the appellant submitted additional documentary evidence, including a February 2001 letter from the Department of the Army, 1016th Quartermaster Company in Pocatello, Idaho, providing notice to the appellant's employer of mandatory training.  He did not submit a waiver of AOJ review as required by 38 C.F.R. § 20.1304 (2013).  The Board observes that the appellant is unrepresented.  Therefore, the Board find that he would be prejudiced if the evidence was considered in the first instance in the absence of a waiver, particularly since the evidence is neither duplicative nor irrelevant to the issue before the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2013).  

Additionally, the Board notes that in a handwritten statement, the appellant requested information about obtaining an accredited agent in his area to assist him with his claim.  In the February 2012 letter accompanying the statement of the case, the Education Center provided information about obtaining a representative.  In light of this remand, the Board finds that he should be given further information and time to appoint a representative if he still desires one.  

In providing some information to the appellant, the Board observes that the relevant laws and regulations provide for educational assistance for members of the Armed Forces after their separation from military service.  38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2013).  However, a threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2013).

For purposes of claims under Chapter 33, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9505 (2013).  

Active duty does not include (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b) ; (ii) required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 C.F.R. § 21.9505 (2013); 38 U.S.C.A. § 3301 (West 2002 & Supp. 2013).  

Any information the appellant has in his possession that shows that he has met the requisite criteria outlined above would be helpful to his claim and he should submit it to the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant the opportunity to obtain a representative.  

2.  Based on the additional information submitted by the appellant, the AOJ should attempt to verify, through all available official channels, the appellant's periods of service.

3.  Then, review the evidence associated with the claims file since the February 2012 statement of the case, and readjudicate the claim for entitlement to basic eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  If the benefit sought is not fully granted, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

